DELAWARE GROUP® EQUITY FUNDS V Delaware Dividend Income Fund (the “Fund”) Supplement to the Fund’s Class A, Class B, Class C, Class R, and Institutional Class Summary Prospectus dated March 28, 2014 Effective as of the date of this supplement, the following replaces the information in the section entitled “Who manages the Fund? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Fund Babak "Bob" Zenouzi Senior Vice President, Chief Investment Officer – Real Estate Securities and Income Solutions (RESIS) May 2006 Damon J. Andres, CFA Vice President, Senior Portfolio Manager December 1996 D. Tysen Nutt Jr. Senior Vice President, Senior Portfolio Manager, Team Leader March 2005 Anthony A. Lombardi, CFA Vice President, Senior Portfolio Manager March 2005 Robert A. Vogel Jr., CFA Vice President, Senior Portfolio Manager March 2005 Nikhil G. Lalvani, CFA Vice President, Senior Portfolio Manager October 2006 Kristen E. Bartholdson Vice President, Senior Portfolio Manager December 2008 Wayne A. Anglace, CFA Vice President, Senior Portfolio Manager March 2010 Edward A. “Ned” Gray, CFA Senior Vice President, Chief Investment Officer — Global and International Value Equity March 2011 Thomas H. Chow, CFA Senior Vice President, Chief Investment Officer – Corporate Credit December 2012 Paul A. Matlack, CFA Senior Vice President, Senior Portfolio Manager, Fixed Income Strategist December 2012 Craig C. Dembek, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 John P. McCarthy, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 Christopher M. Testa, CFA Senior Vice President, Senior Portfolio Manager June 2014 Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated June 19, 2014.
